DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 7, 2021.  As directed by the amendment: claims 1, 2, 7-13, and 15-17 have been amended, claims 3, 14, and 20 have been canceled, and no new claims have been added.  Thus, claims 1, 2, 4-13, and 15-19 are presently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tightening means” in claims 1 and 7, since the claims recites the structural modifier of “at least one strap adjuster” to perform the function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the tightening means of the adjustable first strap comprises a pair of strap adjusters”" in lines 1-2.  However, claim 1 already recites that the tightening means of the first adjustable strap comprises at least one strap adjuster.  Thus, it is not expressly clear if the “pair of strap adjusters” introduced in claim 2 includes the at least one strap adjuster recited in claim 1, or if the claim now requires at least three strap adjusters (the at least one strap adjuster of claim 1 and the pair of strap adjusters of claim 2).  It is suggested that the language of claim 2 be amended to read --theat least one strap adjuster of the adjustable first strap comprises a pair of strap adjusters-- to clarify that just two strap adjusters are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al. (US 2011/0259337), in view of Hodos et al. (US 2008/0066761), and further in view of Ruiz et al. (US 2004/0083534) and Huang et al. (US 2018/0304036).
As to claim 1, Hitchcock discloses an apparatus 500 (Fig. 8, mask assembly 500) for quickly securing a face mask to a face of a patient, the apparatus 500 comprising: a face mask 505 (mask 505, paragraph [0035]); a crosspiece 520 coupled to the face mask 505 (Y-shaped forehead support 520, paragraph [0035]); at least one removable loop 506 coupled to the crosspiece 520 (clip 506 is considered the removable loop since it includes a loop (through which an end of strap 504 passes, see Fig. 8) and is removable from the face mask 505 (see paragraph [0038]);  an adjustable first strap 504 
Hitchcock does not disclose means for adjusting a vertical position of the crosspiece relative to the face mask while maintaining a horizontal position of the crosspiece relative to the face mask stationary. However, Hodos teaches a breathing mask assembly 110 (Fig. 1) having a means (clamp 121 and slide surfaces 123,125, see Figs. 2A-2C) for adjusting a vertical position of a crosspiece (forehead support 120) relative to a mask (central body 116) while maintaining a horizontal position of the crosspiece 120 relative to the mask 116 stationary (path of travel P is linear and vertical, see Figs. 2A-2C, paragraphs [0039]-[0040]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hitchcock so that the forehead support is adjustable vertically, as taught by Hodos, in order to adapt the mask assembly to a wide variety of patient facial anatomies more comfortably.

Finally, Hitchcock does not disclose that the tightening means of the adjustable first strap comprises at least one strap adjuster coupled to the at least one removable loop (Hitchcock’s first strap 504 is instead adjusted by pulling the strap 504 through the loop of the removable loop/clip 506 and securing it in place by a Velcro strip 503 on the end of the strap 504).  However, Huang teaches a strap adjuster 179 (buckle 179, Figs. 11A-15B) for a strap 171 of a face mask 1, the strap adjuster 179 allowing adjustment of the strap 171 and securing it into a desired position (Figs. 15A-15B, paragraph [0144]-[0145]).  Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the tightening means of the apparatus of Hitchcock to include a strap adjuster (in place of the Velcro strip securing means 503), as taught by Huang, in order to provide an equally suitable and well known alternative means for securing the strap into a desired adjusted position.  It is noted that the modified apparatus of Hitchcock having the strap adjuster 179 taught by Huang reads on the strap adjuster being “coupled to the at least one removable loop”, since it will be indirectly coupled to the removable loop/clip 506 through the strap 504.  

As to claim 4, the modified apparatus of Hitchcock discloses that the tightening means of the adjustable second strap 502 (Fig. 8 of Hitchcock) comprises at least two opposing ends of the second adjustable strap 502 threaded through a corresponding adjustment hook 506 (the clip 506 on the lower strap 502 is considered an adjustment hook since it includes a hook and allows adjustment of the strap length through the slot of the clip 506 (see illustrated Fig. 4 below, which best shows the structure for the clip 506).  

    PNG
    media_image1.png
    625
    613
    media_image1.png
    Greyscale

As to claim 5, the modified apparatus of Hitchcock discloses that each adjustment hook 506 comprises a hook configured to couple to an aperture disposed on the face mask (see illustrated Fig. 4 of Huang above).  
As to claim 7, Hitchcock discloses an apparatus 500 (Fig. 8, mask assembly 500) for quickly applying a face mask 505 to a patient comprising: a face mask 505 (paragraph [0035]); a crosspiece 520 coupled to the face mask 505 (Y-shaped forehead support 520, paragraph [0035]); at least one removable loop 506 coupled to the crosspiece 520 (clip 506 is considered the removable loop since it includes a loop (through which an end of strap 504 passes, see Fig. 8) and is removable from the face mask 505 (see paragraph [0038])); and an adjustable harness (headgear 515, Fig. 8, Fig. 10) removably coupled to the face mask 505 (via clips 506 or Velcro 503, see Fig. 
Hitchcock does not disclose means for adjusting a vertical position of the crosspiece relative to the face mask while maintaining a horizontal position of the crosspiece relative to the face mask stationary. However, Hodos teaches a breathing mask assembly 110 (Fig. 1) having a means (clamp 121 and slide surfaces 123,125, see Figs. 2A-2C) for adjusting a vertical position of a crosspiece (forehead support 120) relative to a mask (central body 116) while maintaining a horizontal position of the crosspiece 120 relative to the mask 116 stationary (path of travel P is linear and vertical, see Figs. 2A-2C, paragraphs [0039]-[0040]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hitchcock so that the forehead support is adjustable vertically, as taught by Hodos, in order to adapt the mask assembly to a wide variety of patient facial anatomies more comfortably.
Hitchcock further does not disclose that the harness comprises a net.  However, Ruiz teaches a harness (headgear 30) for a face mask including a net (mesh portion 58, see Fig. 4, paragraph [0047]).  Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hitchcock so that the harness includes a net, as taught by Ruiz, in order to provide an 
Finally, Hitchcock does not disclose that the tightening means of the harness comprises at least one strap adjuster coupled to the at least one removable loop (Hitchcock’s first strap 504 is instead adjusted by pulling the strap 504 through the loop of the removable loop/clip 506 and securing it in place by a Velcro strip 503 on the end of the strap 504).  However, Huang teaches a strap adjuster 179 (buckle 179, Figs. 11A-15B) for a strap 171 of a face mask 1, the strap adjuster 179 allowing adjustment of the strap 171 and securing it into a desired position (Figs. 15A-15B, paragraph [0144]-[0145]).  Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the tightening means of the apparatus of Hitchcock to include a strap adjuster (in place of the Velcro strip securing means 503), as taught by Huang, in order to provide an equally suitable and well known alternative means for securing the strap into a desired adjusted position.  It is noted that the modified apparatus of Hitchcock having the strap adjuster 179 taught by Huang reads on the strap adjuster being “coupled to the at least one removable loop”, since it will be indirectly coupled to the removable loop/clip 506 through the strap 504.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al. (US 2011/0259337), in view of Hodos et al. (US 2008/0066761), Ruiz et al. (US 2004/0083534) and Huang et al. (US 2018/0304036), as applied to claim 1 above, and further in view of McAuley et al. US 2006/0278233).
As to claim 6, the modified apparatus of Hitchcock appears to disclose a forehead pad (between support 520 and the patient’s forehead in Fig. 8), but lacks .
Allowable Subject Matter
Claim 8-13, and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, Huang discloses a method for quickly securing a face mask to a face of a patient comprising: disposing a face mask 3 over the face of the patient while simultaneously disposing a harness 13 removably coupled to the face mask 3 over the back of the patient's head (see Fig. 7); pulling at least one free end of a first strap 171 of the harness 13 in a direction away from the face mask 3, wherein pulling the at least one free end of the strap 171 of the harness 13 in a direction away from the face mask comprises pulling the at least one free end of the strap 171 through a strap adjuster 179 which is coupled to at least one removable loop (clip 15 is removable from the mask at post 101, Fig. 16a, paragraph [0146]) which is in turn coupled to a crosspiece 5 (Fig. 7, paragraphs [0144]-[0145]).  However, Huang does not disclose, nor does the prior art teach or suggest that it would have been obvious to one of ordinary skill in the art to modify the method of Huang to include adjusting a vertical position of the crosspiece .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785